The State of TexasAppellee/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             February 19, 2014

                                           No. 04-13-00330-CR

                                            Raymond CLARK,
                                                Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 186th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012CR4130
                             Honorable Maria Teresa Herr, Judge Presiding

                                              O R D E R
        Appellant’s brief was originally due to be filed on December 18, 2013. On December 5, 2013,
this court granted Appellant’s first motion for extension of time to file the brief until February 17, 2014.
On the due date, Appellant filed a second motion for extension of time to file the brief until March 4,
2014, for a total extension of seventy-six days.
        Our December 5, 2013 order emphatically stated as follows: “NO FURTHER EXTENSIONS
OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.” Nevertheless, Appellant has
requested another extension of time to file the brief based on counsel’s assertions that he has been
preparing other briefs.
         Appellant’s second motion for extension of time is GRANTED IN PART with the following
conditions. We ORDER Appellant to file the brief not later than Friday, February 28, 2014. The mailbox
rule is suspended; this court must receive the brief not later than February 28, 2014. See TEX. R.
APP. P. 2, 9.2(b).
         If Appellant fails to file the brief as ordered, we will immediately abate this appeal and remand it
to the trial court for an abandonment hearing WITHOUT FURTHER NOTICE. See id. R. 38.8(b);
Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.). We will order the
trial court to ensure that Appellant’s counsel personally appears at the hearing. See TEX. R. APP. P.
38.8(b)(3). We remind Appellant’s counsel that, to protect Appellant’s rights, this court may “initiat[e]
contempt proceedings against [A]ppellant’s counsel.” See id. R. 38.8(b)(4).


                                                          _________________________________
                                                          Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 19th day of February, 2014.

                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court